Citation Nr: 1328528	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In pertinent part, the October 
2005 rating decision denied service connection for 
hypertension.  

In his November 2006 substantive appeal (VA Form 9), the 
Veteran requested the opportunity to testify in support of 
his claim at a hearing held before a Veterans Law Judge.  In 
August 2007, however, the Veteran withdrew his request for a 
hearing, and he has not renewed his request to testify at a 
Board hearing since that time.  Thus, the Board finds that 
his request to testify at a hearing has been withdrawn.  See 
38 C.F.R. § 20.704. 

When the case was previously before the Board in September 
2010, September 2011, and October 2012, it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007). 

In the October 2012 Board remand, the Board instructed the 
RO/AMC to afford the Veteran a VA examination for the 
purpose of determining the likelihood that his hypertension 
is related to his service-connected psychiatric disability.  
The examiner was asked to state whether it is at least as 
likely as not that the Veteran's hypertension is due to or 
aggravated by his service-connected psychiatric disorder.  

The November 2012 VA examination report notes that the 
Veteran's hypertension is less likely than not proximately 
due to or the result of his service-connected psychiatric 
condition.  The examiner reasoned that there is no 
relationship between a psychiatric condition and 
hypertension, as they are non-related conditions per review 
of the claims file.  Unfortunately, the examiner did not 
provide any opinion regarding whether it is at least as 
likely as not that the Veteran's hypertension is aggravated 
by his service-connected psychiatric disorder.   For our 
purposes, hypertension is considered to have been 
"aggravated by" the service-connected psychiatric disorder 
if the psychiatric disorder permanently worsens hypertension 
beyond its normal progression.  A medical opinion addressing 
this question is important because service connection can be 
awarded for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.

Therefore, the Agency of Original Jurisdiction did not 
accomplish the objectives set forth in the October 2012 
Board remand.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).  Consequently, a remand is required in order to 
obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a 
copy of this remand, to the November 2012 
VA examiner, or suitable substitute, in 
order to obtain an addendum opinion.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the Veteran's hypertension is 
aggravated by (permanently worsened beyond 
normal progression of the disorder) his 
service-connected psychiatric disability.  
For our purposes, hypertension is 
considered to have been "aggravated by" 
the service-connected psychiatric disorder 
if the psychiatric disorder permanently 
worsens hypertension beyond its normal 
progression.  

If the examiner finds that the 
hypertension is aggravated by the service-
connected psychiatric disability, the 
examiner should quantify the degree of 
aggravation if possible.  A medical 
opinion addressing this question is 
important because service connection can 
be awarded for the degree to which a non-
service-connected disorder is aggravated 
by a service-connected disorder. 

The examiner must provide a clear 
rationale for any stated opinion.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


